Citation Nr: 0506964	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-17 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, including athlete's heart, other than hypertension.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from April 1986 to June 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that, among other things, 
denied the veteran's claim of entitlement to service 
connection for a heart condition, to include athlete's heart.

In April 2002, the veteran notified VA that he disagreed with 
the denial of his claim of entitlement to service connection 
for a heart condition, to include athlete's heart and also 
disagreed with an evaluation assigned to another service-
connected condition.  In a statement of the case furnished to 
the veteran and his service representative in September 2002, 
the Decision Review Officer concluded that no change was 
warranted in the denial of the veteran's service connection 
claim for a heart condition, to include athlete's heart.  On 
his substantive appeal (VA Form 9) filed at the RO in October 
2002, the veteran indicated that he was limiting his appeal 
to the issue of entitlement to service connection for a heart 
condition, to include athlete's heart.

When this matter was previously before the Board in December 
2003, the Board remanded the veteran's claim of service 
connection for a heart condition.  As a result of further 
development, in October 2004, the RO granted service 
connection for hypertension, evaluated as noncompensable 
(zero percent), effective from January 21, 2004.  In October 
2004, the RO furnished the veteran a Supplemental Statement 
of the Case, which continued the denial of service connection 
for a heart condition, to include athlete's heart.  Hence, 
the issue is rephrased as listed on the cover page.


FINDINGS OF FACT

The clinical evidence of record does not establish that the 
veteran currently has a cardiovascular disorder, including 
athlete's heart, other than hypertension.




CONCLUSION OF LAW

A cardiovascular disorder, including athlete's heart, other 
than hypertension was not incurred in or aggravated by active 
military service; and such a disorder may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in January 
2004, provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Specifically, 
the veteran was furnished notice of the types of evidence 
needed in order to substantiate his claim of service 
connection, as well as the types of evidence VA would assist 
him in obtaining.  The veteran was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a current disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The veteran was 
also informed that this evidence could consist of medical 
records and records from government or private doctors and 
hospitals.  Moreover, the RO specifically informed the 
veteran that he may submit information relevant to his 
appeal.  

By way of July 2001 and October 2004 rating decisions, an 
August 2002 Statement of the Case, and an October 2004 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic law and 
regulations governing service connection claims, and the 
basis for the denial of the veteran's claim of service 
connection for a heart condition, to include athlete's heart.  
These documents, as well as the RO's January 2004 letter to 
the veteran, also specifically informed the veteran of the 
cumulative information and evidence previously provided to 
VA, or obtained by VA on the veteran's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the veteran only after the initial 
unfavorable decision in this case.  While the notice provided 
to the veteran in January 2004 was not given prior to the 
first RO adjudication of the claim, the notice was provided 
by the RO prior to the October 2004 Supplemental Statement of 
the Case and prior to the transfer and certification of the 
veteran's case to the Board.  The Board also finds that the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and observes 
that the veteran and his representative have had time to 
consider the content of the notice and respond with any 
additional evidence or information relevant to his claim.  
Based on the above, the Board concludes that any defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  To decide the appeal on these 
facts would not be prejudicial error to the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect)..  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the veteran's service medical records, post-
service medical evidence, including VA examination reports 
and records, and statements submitted by the veteran and his 
representative in support of his claim.  The Board finds that 
the RO undertook reasonable development with respect to the 
veteran's claim.  In this regard, the Board notes that the 
veteran was scheduled for additional cardiac testing, 
including Holter monitor rate and rhythm monitoring and an 
echocardiogram, subsequent to the veteran's January 2004 VA 
examination.  The record indicates that the veteran was 
properly notified of these additional appointments and signed 
for a Federal Express letter containing such notification 
prior to the appointments.  The veteran, however, did not 
report for the subsequent examination and tests.  See 
38 C.F.R. § 3.159(c)(1)(i) (claimant must cooperate fully 
with VA's reasonable efforts to obtain relevant records for 
non-Federal agency or department custodians).  In the absence 
of the results of this necessary cardiology consultation and 
testing, VA must evaluate the veteran's claim based on the 
evidence of the record.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the veteran in this 
case.  Accordingly, further development and further expending 
of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.


II.	Entitlement to service connection for a 
cardiovascular disorder, including athletes heart, 
other than hypertension.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  For 
certain chronic disease, including certain heart conditions, 
a presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In reviewing the evidentiary record, the Board observes that 
the service medical records indicate that the veteran 
received treatment on more than one occasion during service 
for episodes of non-cardiac chest pain, shortness of breath, 
and left ventricular hypertrophy.  The records dated between 
November 1988 and March 1999 document such treatment.  While 
treatment has been documented, the subsequent separation 
examination dated in June 1999, which was performed several 
months following the March 1999 treatment session, made no 
mention of a heart problem, including athlete's heart.  
Clinical evaluation of the heart was conducted, and no 
abnormality or disability attributed thereto was presented.

While the Board acknowledges the report of VA general 
examination in June 2001 indicating a diagnosis of athlete's 
heart, this report does not show clinical data which in any 
way supported that diagnosis.  In this regard, it is evident 
from this report that athlete's heart was not actually found 
on examination, but was merely suspected, especially since 
the results of that examination revealed the veteran's heart 
to be of regular sinus rhythm without murmur, friction rub, 
thrill, cardiomegaly, or gallop.  The examiner detected no 
shortness of breath with physical activity and recorded the 
veteran's METs level at eight or better.  It is also of 
particular significance that the examiner explained that any 
cessation of physical activity on examination was due to 
symptoms not attributable to the veteran's heart.  In fact, 
the chest x-ray conducted at that time yielded normal 
findings, as did the results of the echocardiogram.  As such, 
this general assessment that the veteran has athlete's heart 
cannot be accepted as a probative diagnosis of the disorder.

Crucially, a review of the aforementioned records, as 
summarized in the January 2004 VA heart examination report, 
revealed hypertension and hyperlipidemia related to the 
veteran's service, and also indicated the presence of high 
voltage criteria for left ventricular hypertrophy, since 
1988.  The examiner also found evidence of skipped heartbeats 
and stated that the examination "confirmed that a cardiac 
problem is at least as likely as not to be present and due to 
military service" but then went on to state that "[t]he 
nature, extent, and etiology, of this cardiac problem 
warrants a cardiology consult" and ordered additional 
testing, to include Holter monitoring for rate and rhythm, an 
echocardiogram, and a cardiology consultation.  During the 
examination, the veteran was diagnosed with mild systolic 
hypertension and hyperlipidemia.

Based on the findings contained in that examination report, 
the RO granted the veteran entitlement to service connection 
for hypertension, evaluated as noncompensable, on the basis 
that such condition had its onset during the veteran's period 
of military service.  The information of record also reveals 
that the veteran was notified by Federal Express of the 
scheduled appointments ordered by the VA examiner but, 
although he signed for the letter, he failed to report for 
the additional cardiology consultation and testing.  See 
38 C.F.R. § 3.655(b) (2004); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Given the particular facts of this case, the Board finds that 
the clinical evidence does not establish that the veteran 
currently has a heart condition, other than hypertension, 
including athlete's heart.  This conclusion is supported by 
the evidence of record, which showed that there was no 
probative diagnosis of athlete's heart in service, or based 
on the clinical findings of the general examination, chest x-
ray, and echocardiogram performed after service.  Moreover, 
the January 2004 examination indicated that a heart problem 
may in fact exist, but without further testing and cardiology 
consultation, no conditions were diagnosed other than 
hypertension, for which service connection was granted, and 
hyperlipidemia, which is merely a finding of elevated lipids 
in the blood.  Because the preponderance of the evidence is 
against a showing that the veteran currently has a heart 
condition, including athlete's heart, other than 
hypertension, the claim for service connection must be 
denied.

In reaching this determination, the Board does not question 
the veteran's complaints.  Indeed, further testing and 
cardiology consultation may reveal the diagnosis of a 
condition for which service connection may be appropriate.  
Until that time, however, the veteran, as a layperson, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Accordingly, the appeal is denied.




ORDER

Service connection for a cardiovascular disorder, including 
athlete's heart, other than hypertension is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


